DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowable.
The following is an examiner’s statement of reasons for allowance: 
The instant application is deemed to be directed to a nonobvious improvement over all prior art of record. The prior art of record teaches methods of split class generation and optimization. For example, the instant application is deemed to be directed to a nonobvious improvement over the inventions recited in Sutter et al. (United States Application Publication 2005/0071810) in view of Dolby et al. (United States Patent Application Publication 2009/0044174).  Sutter teaches a method of program analysis in order to determine points where references to customized classes can be inserted ([0217], Presented was an automated approach for customizing classes that relies on static analysis for determining where custom classes may be introduced in an application, and on profile information for determining what optimizations are likely to be profitable). Dolby teaches a method of profiling a program in order to identify reachable fields that can be used to perform optimizations ([0087], Instrumenting method exit points allows one embodiment of the present invention to add dummy writes at the end of a unit of work. This is an optional feature, but with dummy writes turned on, the dynamic analysis algorithm finds all atomic-set serializability violations in the program's trace. Apart from the call graph, instrumentation is used to intercept access to shared data. Possibly shared fields are determined with a simple static escape analysis. This analysis determines a conservative set of possibly-escaping fields by computing the set of all types that are transitively reachable from a static field or are passed to a thread constructor (covering both explicit constructor parameters and uses within) thread or runnable methods of state defined in an enclosing scope. All non-final and non-volatile fields of such types are instrumented). The improvement includes: 
generating a split class at runtime for a set of fields which shares a common interface with the original class, wherein the generating the split class is based on a subset of the set of fields and the code paths determined to be associated with accessing the fields, wherein the generating a split class further comprises: 
	adding code for paths utilized by the split class, and 
	adding shared code, wherein the shared code is from the original class; 	dynamically determining an argument type associated with the generated split class; 	identifying one or more system calls for the original class, the system calls comprising a service request; 
in response to identifying the one or more system calls for the original class, replacing calls in the code component to the original class with calls to the split class; 
in response to determining a number of fields used in the set of fields crosses a threshold, replacing calls in the code component to the split class with calls to the original class; and 	generating a second split class at runtime for a first constructor that includes a second argument type from a second constructor of the original class, wherein calls to the first constructor are replaced by calls to the generated second split class. 

The improvements of the instant application are not taught by the prior art of record; therefore, when considered with the other claim limitations, these limitations are allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199